DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Terminal disclaimer filed on 1/12/2021 is accepted and entered. Double patenting rejections on claims 1-3, 6 and 21 are withdrawn. 
Applicant's arguments filed 1/12/2021, with respect to rejected claim 1, have been fully considered but they are not persuasive.
As explained below, “farthest from a substrate” is rejected under 35 USC 112. Even if it is not rejected, one could arrive at the farthest from a substrate limitation using Kelly, if one takes starting point as the right bottommost or left bottommost of the substrate 202 and left or right side of fin 204. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 1 to include “farthest from a substrate” pointed Fig. 2 and related description as the support (see arguments filed on 1/12/2021, page 6). However, farthest from a substrate does not have support and considered to be a new matter. The closest support would be paragraph 0049, where “ a portion” of the fin (not necessarily farthest from a substrate) is disclosed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "farthest from a substrate" in claim 1 is a relative term which renders the claim indefinite.  The term “farthest from a substrate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Applicant is requested to explain what is the starting point and ending point when “farthest from a substrate” is written. For example, from the top surface of the substrate, from the bottom surface of the substrate? 

Allowable Subject Matter
Claims 8-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 8, prior art failed to disclose or fairly suggest, along with other recited claim limitations, 
forming first spacers on the first fin structure surrounding the first gate stack; forming a second gate stack over the second fin structure; forming second spacers on the second fin structure surrounding the second gate stack; removing the first gate stack to expose the channel layer; forming a first oxide film over the channel layer using a non-aqueous solvent-based chemical. 
Claims 9-13 depend from claim 8 and hence are allowed for the same reason therein. 
Regarding Claim 21, prior art failed to disclose or fairly suggest a method comprising, along with other recited method claim limitations, removing the protective film from the second trench; and forming a first oxide film in the first trench simultaneously with the removing of the protective film from the second trench. Claim 22-27 depend from claim 21 and hence are allowed for the same reason therein. 
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 and 7 also would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, prior art failed to disclose or fairly suggest, along with other recited claim limitations, protecting a second fin structure. 
Regarding Claim 3, prior art failed to disclose or fairly suggest, along with other recited claim limitations, removing a portion of the fin structure. 
Regarding Claim 4, prior art failed to disclose or fairly suggest, along with other recited claim limitations, the required distance
Regarding Claim 5, prior art failed to disclose or fairly suggest, along with other recited claim limitations, the required roughness.
Regarding Claim 7, prior art failed to disclose or fairly suggest, along with other recited claim limitations, work function layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al (2016/0027894).
Regarding Claim 1, Kelly et al. discloses a thin oxide formation by wet chemical oxidation where Figs. 4B-4E, 
forming a first insulating film (210 in Fig. 4B) over (the term “over” is not defined. Furthermore, shifting the figure by 45 degrees makes layer 210 “over” fin)  a first fin structure 204
 	removing the first insulating film 210 to expose a portion of the first fin structure Fig. 4C 
and forming a first oxide film 214 over the exposed portion of the first fin structure using a non- aqueous solvent-based chemical (Figs 4D and 4E) (“aprotic” solvent, paragraphs 0019, 0020, 0023, 0024, among others). Regarding newly added limitation, “farthest from a substrate”, the left sidewall portion of fin 204 would be farthest from the right bottommost portion of the substrate 202. Likewise, the right sidewall portion of fin 204 would be farthest from the left bottommost portion of the substrate 202. 
Regarding Claim 6, the gate structure is element 216 in Fig. 4E. 

Examiner is including non-applied relevant prior art by Fan et al (9,543,419) where in column 7, lines 45-62, a relevant wet oxidation method for FinFET devices is disclosed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        2/17/2021